In an action to recover damages for malicious prosecution and abuse of process, the plaintiffs appeal from an order of the Supreme Court, Putnam County (Hickman, J.), dated March 29, 1995, which granted the defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof granting the branch of the defendants’ motion which was to dismiss the cause of action for malicious prosecution and substituting therefor a provision denying that branch of the motion; as so modified, the order is affirmed, with costs to the plaintiffs.
It is well settled that on a motion pursuant to CPLR 3211 to dismiss the complaint, the pleadings should be liberally construed (see, CPLR 3026). A complaint should not be dismissed when a cause of action may be discerned, no matter how poorly stated (see, Guggenheimer v Ginsburg, 43 NY2d 268, 275). Here, the pleadings adequately alleged the essential elements of a malicious prosecution cause of action. Accordingly, that cause of action should not have been dismissed.
*332We have examined the plaintiffs’ remaining contentions and find them to be without merit. Mangano, P. J., Ritter, Hart and McGinity, JJ., concur.